     Case 2:20-cr-00268-JAD-NJK Document 45
                                         44 Filed 04/06/21
                                                  04/02/21 Page 1 of 2
                                                                     4



 1    CHRISTOPHER CHIOU
      Acting United States Attorney
 2
      RACHEL KENT
 3    Assistant United States Attorney
      501 Las Vegas Boulevard South, Suite 1100
 4    Las Vegas, Nevada 89101
      (702) 388-6336 / Fax: (702) 388-5087
 5    Rachel.Kent@usdoj.gov
      Representing the United States of America
 6

 7    TELIA MARY U. WILLIAMS
      Nevada State Bar #9359
 8    Law Office of Telia U. Williams
      10161 Park Run Drive, Suite 150
 9    Las Vegas, Nevada 89145
      T: (702) 835-6866
10
      telia@telialaw.com
11
      Representing the defendant,
12    Michael Thompson
13

14                              UNITED STATES DISTRICT COURT
15                                       DISTRICT OF NEVADA
16

17    UNITED STATES OF AMERICA,                          Case No. 2:20-cr-268-JAD-NJK
18                                                       STIPULATION TO CONTINUE
                            Plaintiff,                   RESPONSE TO GOVERNMENT’S
19                                                       PRE-TRIAL MOTIONS
                     vs.
20                                                      [ECFNo.
                                                        ECF  No.4439, 40, 41]
      MICHAEL THOMPSON,
21
                            Defendant.
22

23
            IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,
24
     counsel for the defendant, Michael Thompson, and Christopher Chiou, Acting United States
25
     Attorney, and Rachel Kent, Assistant United States Attorney, counsel for the Government, that
26
     the defendant’s response to its Motion in Limine, currently due April 2, 2021, be continued two
27
     weeks to April 16, 2021.
28
     Case 2:20-cr-00268-JAD-NJK Document 45
                                         44 Filed 04/06/21
                                                  04/02/21 Page 2 of 2
                                                                     4



 1           This Stipulation is entered into for the following reasons:

 2              1. Defense counsel has a trial that is going forward in short order, and needs more

 3                  time to respond, as well as, to confer with the defendant, Michael Thompson,

 4                  about discovery and trial strategy that may have an impact on the defendant’s

 5                  response to the motions in limine.

 6              2. Defense counsel needs to more carefully consider these issues prior to responding.

 7              3. This is the first request for a continuance to respond to the Government’s motions.

 8
     DATED: April 2, 2021
 9                                                         CHRISTOPHER CHIOU
     LAW OFFICE OF TELIA U. WILLIAMS                       ACTING UNITED STATES ATTORNEY
10
     By:     /s/ Telia Mary U. Williams                    By:   /s/ Rachel Kent
11

12          Telia U. Williams, Esq.                        Rachel Kent, Esq.
            10161 Park Run Drive, Suite 150                Assistant United States Attorney
13                                                         501 Las Vegas Boulevard South, Suite 1100
            Las Vegas, Nevada 89145                        Las Vegas, Nevada 89106
            Tel.: (702) 835-6866                           Tel.: (702) 388-6336
14
            telia@telialaw.com                             Attorney for the United States
15         Attorney for Defendant,
           Michael Thompson
16

17

18

19                              IT IS SO ORDERED.
20

21                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
22                                                    Dated: April 6, 2021

23

24

25

26

27

28


                                                       2
